DETAILED ACTION
1. 	This office action is in response to an amendment filed on 09/09/2022. Claim 1-15 are pending and claim 1 is independent. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

3.	Applicant’s remarks/arguments with respect to the objections and the 102 (a) (1) rejection filed on September 9, 2022 have also been fully considered.
3.1.	Regarding the objection set forth in the previous office action to independent claim 1, applicant’s representative argued that the amendment recommended by the examiner is unnecessarily since the claim as it is presented is clear. 
Examiner disagrees with the applicant argument and the office still believes amending the claim as recommended by the examiner would have added clarity to the claim. However, since the applicant on the record agreed with examiner’s interpretation, the objection is withdrawn in view of the following interpretations as it is presented in the previous office action:
 
	A. 	The limitation “obtain the first set of field value” recited on line 8 of claim 1 is interpreted as “obtain the first set of field values of the first transaction” or as “obtain the first set of field values corresponding to the first transaction”.

	B.	The limitation “extract a transaction identifier from the first set field values” recited on line 10 of the claim 1 is interpreted as “extract a transaction identifier from the first set of field values of the first transaction” or “extract a transaction identifier from the first set of field values corresponding to the first transaction”

C.	The limitation “determine, based at least in part on the second set of field values…” recited on line 11 of the claim 1 is interpreted as determine, based at least in part on “the second set of field values of the particular transaction” or “the second set of field values corresponding to the particular transaction”.

In view of the above interpretation as it is likewise understood by the applicant’s representative the objection set forth in the previous office action is withdrawn.

3.2.	Applicant’s remarks/arguments with respect to the 102 (a) (1) rejection filed on September 9, 2022, regarding independent claim 1, have also been fully considered but aren’t persuasive.

Regarding independent claim 1, applicant’s representative argued that ANTONOPOULOS, doesn’t disclose the claim limitation, "...extract a transaction identifier from the first set of field values; and determine, based at least in part on the second set of field values, that the particular transaction corresponds to the transaction identifier...."
Applicant’s representative in particular on page of the amendment wrote the following in support of the argument. 


“ANTONOPOULOS, for instance, does not disclose steps to "...extract a transaction identifier from the first set of field values; and determine, based at least in part on the second set of field values, that the particular transaction corresponds to the transaction identifier...." The HASH160 of the PubKHASH does not identify the transaction. And no suggestion in ANTONOPOULOS would show that the PubKHASH can be considered a transaction identifier. Specifically, the PubKHASH is calculated from the user's public key and not the transaction. 
As a result, the PubKHASH cannot be used to determine, based on the second set of field values, that the particular transaction supplied as a result of the execution of the first script corresponds to a transaction identifier extracted from a set of field values. Therefore, the subject matter of amended Claim 1 is novel over ANTONOPOULOS”

Examiner disagrees with the above argument. 
Unlike applicant’s argument, examiner would like to point out that ANTONOPOULOS discloses transaction Outputs as one fields of a transaction [See page 113, The structure of a transaction]. Furthermore, as disclosed on Page 116, Table 5.2, it has been disclosed that the Transaction Outputs consists of a Locking-Script or the Locking-Script is one fields of a transaction outputs. Finally, on page 124, Figure 5.1, it has been also disclosed that the Locking-Script comprises of HASH160 and PubKHash.

Therefore, in view of the above understanding both the HASH160 and PubKHash identify the transaction. Thus, unlike applicant’s argument both HASH160 and PubKHash could indeed be considered as transaction identifiers for bitcoin transaction.
The office shows the following paragraphs; tables and figures that are disclosed by the  ANTONOPOULOS in support of examiner’s argument:

The office would like to point out that on page 113 and Table 5-1 and also Figure 5-1, page 124 ANTONOPOULOS discloses that a transaction is a data structure that encodes a transfer of value from a source of funds, called an input, to a destination, called an output. Transaction inputs and outputs are not related to accounts or identities. Instead you should think of them as bitcoin amounts, chunks of bitcoin, being locked with a specific secret which only the owner, or person who knows the secret, can unlock. 

A transaction contains a number of fields, as follows:
Table 5-1, The structure of a transaction:
Size
Field 	
Description

Variable
Inputs 		
One or more Transaction inputs

Variable 	
Outputs
One or more Transaction Outputs



Transaction Outputs: Every bitcoin transaction creates outputs, which are recorded on the bitcoin ledger. Almost all of these outputs…create spendable chunks of bitcoin called unspent transaction outputs or UTXO, which are then recognized by the whole network and available for the owner to spend in a future transaction. Sending someone bitcoin is creating an unspent transaction output (UTXO) registered to their address and available for them to spend. [Page 115]
Furthermore, on Page 116, ANTONOPOULOS discloses the following:
Transaction outputs consist of two parts: 
A.	An amount of bitcoin, denominated in satoshis, the smallest bitcoin unit 
B.	A locking script, also known as an “encumbrance” that “locks” this amount by specifying the conditions that must be met to spend the output


Table 5-2. The structure of a transaction output:

Size
Field 	
Description

8 bytes
Amount	
Bitcoin Value in Satoshis 

1-9 bytes (Varint)
Variable 	
Locking-Script Size
Locking-Script 
Locking-Script length in bytes
A script defining the conditions needed to spend the output 


Below is an example of the unlocking and locking scripts for the most common type of bitcoin transaction (a payment to a public key hash}, showing the combined script resulting from the concatenation of the unlocking and locking scripts prior to script validation:

Unlock Script 		+            		Locking Script 
<sig>  <Pubk> 			 DUP    HASH160  <PubKHash>      EQUALVERIFY   CHECKSIG


Unlock Script 			Lock Script (scriptPubKey) is found in a transaction output and is 
(ScriptSig) is provided 		encumbrance that must be fulfilled to spend the output. 
by the user to resolve 
the encumbrance 

Figure 5-1. Combining scriptSig and scriptPubKey to evaluate a transaction script.

As it is shown above, Unlike applicant’s argument, “ANTONOPOULOS, as it is explained in figure 5.1 discloses, a Transaction “Outputs” as one fields of a transaction. Furthermore, on page 116, ANTONOPOULOS discloses that the Transaction outputs consist of a locking script, also known as an “encumbrance” that “locks” this amount by specifying the conditions that must be met to spend the output. Finally, on 124 on figure 5.1, ANTONOPOULOS, discloses that Locking script comprises of:  HASH160 and PubKHash. 
Since the transaction output, which consists of a locking script comprises of HASH160 and PubKHash, as one fields of a transaction, then HASH160 and PubKHash identify the transaction. Thus, unlike applicant’s argument both HASH160 and PubKHash could indeed be considered as transaction identifiers for bitcoin transaction.


3.3	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (such that, the claims, expands the functionality which can be provided by a node in a blockchain network and a node is validating the transaction based on specific validated transaction data from the blockchain and the retrieval of first and second field values from an undetermined source) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


3.4	In order to show how each and every claim limitation is disclosed by the prior art of the record namely ANTONOPOULOS, examiner maps each argued claim limitation recited in independent claim 1 with the corresponding citation from y ANTONOPOULOS as follows:

As per independent claims, Antonopoulos discloses a method comprising:
 receiving, at a node in a blockchain network, a first transaction to validate [See page 123, “Bitcoin Clients validate transactions by executing a script” and see page 117, a transaction input that includes unlocking script corresponds to a claim limitation “first transaction” and has to validated by satisfying the locking condition….Transaction inputs: In simple terms, transaction inputs are pointers to UTXO/ “unspent transaction output”. They point to a specific UTXO by reference to the transaction hash and sequence number where the UTXO is recorded in the blockchain. To spend UTXO, a transaction input also includes unlocking-scripts that satisfy the spending conditions set by the UTXO. The unlocking script is usually a signature proving ownership of the bitcoin address that is in the locking script. In general see the unlocking transaction referencing in its input the unspent transaction UTXO, See page 124-125, “Script Construction(Lock-unlock]], the first transaction including a first script [See page 129-131, the unlocking script] that as a result of being executed [See the step by step execution of the script to validate a transaction: the execution of the script in the stack as shown figure 5.2 and 5.3, “Evaluating a script for a pay-to-Public key-Hash transaction” page 130-131], causes the node to at least: 
obtain a first set of field values corresponding to the first transaction [See at least page 129 where, the unlocking script which has at least two fields such as <Cafe signature> <cafe public key>; and see page 103-131, figure 5.3 and 5.4, how as the result of execution both the public key and signature is pushed to the stack. Where one of the two fields <Cafe signature> <cafe public key> meets the a first set of field values ]; and obtain a second set of field values corresponding to a particular transaction [See at least page 129 where, the unlocking script which has at least two fields such as <Cafe signature> <cafe public key>; and see page 103-131, figure 5.3 and 5.4, how as the result of execution both the public key and signature is pushed to the stack. Where one of the two fields <Cafe signature> <cafe public key> meets the a second set of field values where both the Cafe signature and cafe public key can corresponds to a number of other transactions ]; obtaining a second transaction, the second transaction [See page 128-129, the locking script or page 116, “Transaction output that consists of the locking script”, also known as “encumbrance” that locks this amount by specifying the conditions that must be met to spend the output] having been validated and including a second script [See at least page 128-129, the transaction output would have a locking script of the form: OP_DUP OP_HASH169 OP_EQUAL OP_CHECKSIG] that as a result of being executed, causes the node to at least [See page 129-131, See the step by step execution of the script to validate a transaction: the execution of the script in the stack as shown figure 5.2 and 5.3, “Evaluating a script for a pay-to-Public key-Hash transaction” page 130-131 where both the locking and the unlocking scripts are executed]: obtain the first set of field values and the second set of field values of the particular transaction supplied as a result of execution of the first script [See figure 5.2 and 5.3 on pages 129-131 where both field values such as the public key and the signature are obtained from the stack]; extract a transaction identifier from the first set of field values [See on page 131, figure 5.4, the top value from the stack is extracted and hashed HASH160]; and determine, based at least in part on the second set of field values, that the particular transaction corresponds to the transaction identifier [See on page 131, figure 5.4, See EQUALVERIFY operation where the PUbkHash calculated from the user’s Public key is matched] ; and validating the first transaction by executing the first script and the second script [See on page 131, figure 5.4, the steps after  EQUALVERIFY operation where the PUbkHash calculated from the user’s Public key is matched and see the final step that validate the first transaction which is unlocking the script… this combined script will evaluate to TRUE if, and only if, the unlocking script matches the conditions set by the locking script. In other words, the result will be TRUE if the unlocking script has a valid signature from the Cafe's private key which corresponds to the public key hash set as an encumbrance. Here's a step-by-step execution of the combined script, which will prove this is a valid transaction] 

4.	For this reason, the ground of rejection set forth in the previous office action is maintained.  Applicant’s representative is encouraged to call to the office and schedule a telephone interview to discuss how the claim limitation could further be clarified to overcome the ground of rejection and expedite the prosecution of the application. 



Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claims 1-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Andreas M. Antonopoulos (herein after referred as Antonopoulos) (NPL; Book, titled: “Mastering Bitcoin” Unlocking Digital Crypto-Currencies” 2014) (This has been submitted with the IDS)

Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]


As per independent claim 1, Antonopoulos discloses a method comprising:
 receiving, at a node in a blockchain network, a first transaction to validate [See page 123, “Bitcoin Clients validate transactions by executing a script” and see page 117, a transaction input that includes unlocking script corresponds to a claim limitation “first transaction” and has to validated by satisfying the locking condition….Transaction inputs: In simple terms, transaction inputs are pointers to UTXO/ “unspent transaction output”. They point to a specific UTXO by reference to the transaction hash and sequence number where the UTXO is recorded in the blockchain. To spend UTXO, a transaction input also includes unlocking-scripts that satisfy the spending conditions set by the UTXO. The unlocking script is usually a signature proving ownership of the bitcoin address that is in the locking script. In general see the unlocking transaction referencing in its input the unspent transaction UTXO, See page 124-125, “Script Construction(Lock-unlock]], the first transaction including a first script [See page 129-131, the unlocking script] that as a result of being executed [See the step by step execution of the script to validate a transaction: the execution of the script in the stack as shown figure 5.2 and 5.3, “Evaluating a script for a pay-to-Public key-Hash transaction” page 130-131], causes the node to at least: 
obtain a first set of field values corresponding to the first transaction [See at least page 129 where, the unlocking script which has at least two fields such as <Cafe signature> <cafe public key>; and see page 103-131, figure 5.3 and 5.4, how as the result of execution both the public key and signature is pushed to the stack. Where one of the two fields <Cafe signature> <cafe public key> meets the a first set of field values ]; and obtain a second set of field values corresponding to a particular transaction [See at least page 129 where, the unlocking script which has at least two fields such as <Cafe signature> <cafe public key>; and see page 103-131, figure 5.3 and 5.4, how as the result of execution both the public key and signature is pushed to the stack. Where one of the two fields <Cafe signature> <cafe public key> meets the a second set of field values where both the Cafe signature and cafe public key can corresponds to a number of other transactions ]; obtaining a second transaction, the second transaction [See page 128-129, the locking script or page 116, “Transaction output that consists of the locking script”, also known as “encumbrance” that locks this amount by specifying the conditions that must be met to spend the output] having been validated and including a second script [See at least page 128-129, the transaction output would have a locking script of the form: OP_DUP OP_HASH169 OP_EQUAL OP_CHECKSIG] that as a result of being executed, causes the node to at least [See page 129-131, See the step by step execution of the script to validate a transaction: the execution of the script in the stack as shown figure 5.2 and 5.3, “Evaluating a script for a pay-to-Public key-Hash transaction” page 130-131 where both the locking and the unlocking scripts are executed]: obtain the first set of field values and the second set of field values of the particular transaction supplied as a result of execution of the first script [See figure 5.2 and 5.3 on pages 129-131 where both field values such as the public key and the signature are obtained from the stack]; extract a transaction identifier from the first set of field values [See on page 131, figure 5.4, the top value from the stack is extracted and hashed HASH160]; and determine, based at least in part on the second set of field values, that the particular transaction corresponds to the transaction identifier [See on page 131, figure 5.4, See EQUALVERIFY operation where the PUbkHash calculated from the user’s Public key is matched] ; and validating the first transaction by executing the first script and the second script [See on page 131, figure 5.4, the steps after  EQUALVERIFY operation where the PUbkHash calculated from the user’s Public key is matched and see the final step that validate the first transaction which is unlocking the script… this combined script will evaluate to TRUE if, and only if, the unlocking script matches the conditions set by the locking script. In other words, the result will be TRUE if the unlocking script has a valid signature from the Cafe's private key which corresponds to the public key hash set as an encumbrance. Here's a step-by-step execution of the combined script, which will prove this is a valid transaction] 

As per claim 14 claim 14 is rejected for the same reason as that of the above independent claim 1.

As per claim 15, claim 15 is rejected for the same reason as that of the above independent claim 1.


As per dependent claim 2 Antonopoulos discloses a method as applied to claims above. Furthermore Antonopoulos discloses the method, wherein the second set of field values is in a canonicalized format [[See at least page 129 where, the unlocking script which has at least two fields such as <Cafe signature> <cafe public key>; and see page 103-131, figure 5.3 and 5.4, how as the result of execution both the public key and signature is pushed to the stack. Where one of the two fields <Cafe signature> <cafe public key> meets the second set of field values. All of the data structures in Bitcoin use a custom Bitcoin specific serialization format that meets the canonicalized format].

As per dependent claim 3 Antonopoulos discloses a method as applied to claims above. Furthermore Antonopoulos discloses the method, wherein the node determines that the particular transaction corresponds to the transaction identifier by: generating a hash of the second set of field values [See [See on page 131, figure 5.4, the top value from the stack is hashed HASH160];; and verifying that the hash matches the transaction identifier [See on page 131, figure 5.4, the steps after  EQUALVERIFY operation where the PUbkHash calculated from the user’s Public key is matched].


As per dependent claim 4 Antonopoulos discloses a method as applied to claims above. Furthermore Antonopoulos discloses the method, wherein the particular transaction is associated with control of a digital asset transferred as a result of validating the first transaction [See page 128, Por example, let's look at Alice's payment to Bobs Cafe again. Alice made a payment of 0.015 bitcoin to the Cafe’s bitoin address. That transaction output would have locking script of the form….]

As per dependent claim 5 Antonopoulos discloses a method as applied to claims above. Furthermore Antonopoulos discloses the method, wherein the particular transaction is associated with a second digital asset different from a digital asset being transferred. [As shown on page 128, ..Alice's payment to Bobs Cafe is the digital asset that is being transferred where Alice made a payment of 0.015 bitcoin to the Cafe’s bitcoin address. That transaction output would have locking script of the form….However Bob could be receiving another second digital asset transfer or could involve in other second digital transaction that is different from this transaction.]

As per dependent claim 6 Antonopoulos discloses a method as applied to claims above. Furthermore Antonopoulos discloses the method, wherein validating the first transaction succeeds without verifying that an entity that created the first transaction has access to secret information [See at least page 112, First, a transaction needs to be delivered to the bitcoin network so that it can be propagated and be inched in the blockchain. In essence, a bitcoin transaction is just 300-400 bytes of data and has to reach any one of tens of thousands of bitcoin nodes. The sender does not need to trust the nodes they use to broadcast the transaction, as long as they use more than one to ensure that it propagates. The nodes don’t need to trust the sender or establish the sender’s “identity”. Since the transaction is signed and contains no confidential information, private keys or credentials, it can be publicly broadcast using any underlying network transport that is convenient. Unlike credit card transactions, for example, which contain sensitive information and can only be transmitted on encrypted networks, a bitcoin transaction can be sent over any network.]

As per dependent claim 7 Antonopoulos discloses a method as applied to claims above. Furthermore Antonopoulos discloses the method, wherein the node is a validation node of the blockchain network. [See page 123, Bitcoin clients validate transactions by executing a script, written in a Forth-like scripting language. Both the locking script (encumbrance) placed on a UTAO and the un- locking script that usually contains a signature are written in this scripting language. When a transaction is validated, the unlocking script in each input is executed alongside the corresponding locking script to see if it satisfies the spending condition. See page 113, Once a bitcoin transaction is sent to any node connected to the bitcoin network, the transaction will be validated by that node. If valid, that node will propagate it to the other nodes to which it is connected and a success message will be returned synchronously to the originator, If the transaction is invalid, the node will reject it and synchronously return a rejection message to the originator.]

As per dependent claim 8 Antonopoulos discloses a method as applied to claims above. Furthermore, Antonopoulos discloses the method, validating the first transaction further includes, as a result of successful validation of the first transaction, adding the first transaction to a blockchain in the blockchain network. [Page 111, CHAPTER 5 2 Transactions Introduction: ‘Transactions are the most important part of the bitcoin system. Everything else in bit- coin is designed to ensure that transactions can be created, propagated on the network, validated, and finally added to the global ledger of transactions, the blockchain. Transactions are data structures that encode the transfer of value between participants in the bitcoin system. Each transaction is a public entry in bitcoin’s global double-entry book- keeping ledger, the blockchain].


As per dependent claim 9 Antonopoulos discloses a method as applied to claims above. Furthermore, Antonopoulos discloses the method, wherein: the second script is a locking script that imposes a set of conditions for validating the first transaction; and execution of the locking script causes the node to validate the first transaction by determining whether the set of conditions have been fulfilled. [See page 128-129, the locking script or page 116, “Transaction output that consists of the locking script”, also known as “encumbrance” that locks this amount by specifying the conditions that must be met to spend the output and see page 117, Spending Conditions (Encumbrances) Transaction outputs associate a specific amount (in sateshis) to a specific encumbrance or locking-script that defines the condition that must be met to spend that amount. In most cases the locking script will lock the output to a specific bitcoin address, thereby transferring ownership of that amount to the new owner.]


As per dependent claim 10 Antonopoulos discloses a method as applied to claims above. Furthermore, Antonopoulos discloses the method, wherein: the first script is an unlocking script for satisfying the set of conditions of the second script. [Page 117, Transaction inputs In simple terms, transaction inputs are pointers ta UTXO. They point to a specific UTXO by reference to the transaction hash and sequence number where the UTXO is recorded in the blockchain. To spend UTXO, a transaction input also includes unlocking-scripts that satisfy the spending conditions set by the UTXO. The unlocking script is usually a signature proving ownership of the bitcoin address that is in the locking script].

As per dependent claim 11 Antonopoulos discloses a method as applied to claims above. Furthermore, Antonopoulos discloses the method, wherein: the first script specifies a signature hash type [See on page 131, figure 5.4, the first unlocking script specifies the public key is pushed into the stack and then hashed HASH160]; and the second script, further as a result of being executed, causes the node to obtain the signature hash type supplied as a result of execution of the first script [See on page 131, figure 5.4, see the EQUALVERIFY operator in the Stack where the hash supplied as the result of the execution of the first script is compared]


As per dependent claim 12 Antonopoulos discloses a method as applied to claims above. Furthermore, Antonopoulos discloses the method, wherein the second script, further as a result of being executed, causes the node to determine, based at least in part on the signature hash type, that the particular transaction is a member of a set of transactions associated with the first transaction. [See on page 131, figure 5.4, the steps after  EQUALVERIFY operation where the PUbkHash calculated from the user’s Public key is matched and see the final step that validate the first transaction which is unlocking the script… this combined script will evaluate to TRUE if, and only if, the unlocking script matches the conditions set by the locking script. In other words, the result will be TRUE if the unlocking script has a valid signature from the Cafe's private key which corresponds to the public key hash set as an encumbrance. Here's a step-by-step execution of the combined script, which will prove this is a valid transaction] 

As per dependent claim 13 Antonopoulos discloses a method as applied to claims above. Furthermore, Antonopoulos discloses the method, wherein the second script, further as a result of being executed, causes the node to determine, based at least in part on the signature hash type, that the particular transaction corresponds to the second transaction. [See on page 131, figure 5.4, the steps after  EQUALVERIFY operation where the PUbkHash calculated from the user’s Public key is matched and see the final step that validate the first transaction which is unlocking the script… this combined script will evaluate to TRUE if, and only if, the unlocking script matches the conditions set by the locking script. In other words, the result will be TRUE if the unlocking script has a valid signature from the Cafe's private key which corresponds to the public key hash set as an encumbrance. Here's a step-by-step execution of the combined script, which will prove this is a valid transaction] 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.  US Publication No. 20200193432 A1 to Millar discloses a method for settling a transaction concerning an asset and being registered by forming part of a blockchain-based ledger for said asset, which ledger is arranged to keep track of transactions concerning the asset in question from senders to specified asset addresses, which transactions are signed using a private cryptographic key belonging to the sender in question, wherein the method comprises the steps
a) a central server identifying a seller, being associated with a seller address, and a buyer, being associated with a buyer address, of the said asset, at a specified price, and the central server producing a transaction identifier;
b) both the seller, the buyer and the central serve each independently calculating, based upon the seller address or corresponding public key, the buyer address or corresponding public key, and the transaction identifier, a transaction-unique 1-of-2 multi-signature address capable of being activated by a respective private key of both the seller and the buyer, which respective private key corresponds to said respective public key;
c) the seller signing a first transaction of the asset to the multi-signature address;
d) the buyer signing a second transaction of the asset from the multi-signature address to the buyer address;
e) the central server verifying the first and second transactions; and
f) the central server settling the said price between the buyer and seller wherein the multi-signature address is a multi-signature transaction hash script address..




B. 	See the other cited prior art/s. 

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498